Notice of Allowability
Claims 1, 4-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Lynne Wang, Reg. No. 74,876 on September 15, 2021.

The application is amended as follows:


IN THE CLAIMS:

1. (Previously Presented) A computing system comprising: 
one or more processors; and 
one or more computer-readable media having stored thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to perform at least: 
receive an identifier from a client computing system via a second network, wherein the identifier is resolvable, using an internal domain name server within a first network, to an internal network address of a resource within the first network, but the identifier not being resolvable to that resource using an external domain name server; 
automatically determine that an external uniform resource locator is to be generated using the identifier; 
in response to the determination, generate an external uniform resource locator that is structured so as to be resolved by the external domain name server to a server computing system that is configured to regenerate the identifier to the internal network address of the resource based on the external uniform resource locator; and 
send the external uniform resource locator to the client computing system via the second network that is external to the first network, causing the client computing system to associate the external uniform resource locator with the resource that is internal to the first network so that the external uniform resource locator is accessed to obtain access from the second network that is external to the first network to the resource that is internal to the first network, 
wherein the computing system is in the second network that is external to the first network.  

2-3. (Canceled) 

4. (Previously Presented) The computing system in accordance with Claim 1, the computing system being used to also access the external uniform resource locator.

5. (Original) The computing system in accordance with Claim 1, wherein the automatic determination that an external uniform resource locator is to be generated is performed by pattern matching on the accessed identifier.

6. (Original) The computing system in accordance with Claim 1, wherein the generation of the external uniform resource locator from the identifier is performed using rules.

7. (Original) The computing system in accordance with Claim 6, the rules comprising using a predetermined domain name that matches the server computing system.

8. (Original) The computing system in accordance with Claim 7, the rules comprising using the identifier in a path of the external uniform resource locator.

9. (Original) The computing system in accordance with Claim 7, the rules comprising using the identifier as a parameter of the external uniform resource locator.

10. (Original) The computing system in accordance with Claim 6, the rules comprising using the identifier in a path or as a parameter of the external uniform resource locator.

11. (Previously Presented) The computing system in accordance with Claim 1, the identifier being an internal uniform resource identifier that is recognized within the first network by a local domain name server, the generated external uniform resource locator including a network identifier that identifies the second network.

12. (Previously Presented) A method, implemented at a computing system, for externally providing access to a resource that is internal to a network, the method comprising: 
receiving an identifier from a client computing system via a second network, wherein identifier is resolvable, using an internal domain name server within a first network, to an internal network address of the resource within the first network, but the identifier not being resolvable to that resource using an external domain name server; 

in response to the determination, generating an external uniform resource locator that is structured so as to be resolved by the external domain name server to a server computing system that is configured to regenerate the identifier to the internal network address of the resource based on the external uniform resource locator; and 
providing the external uniform resource locator to the client computing system via the second network that is external to the first network, causing the client computing system to associate the external uniform resource locator with the resource that is internal to the first network so that the external uniform resource locator is accessed to obtain access from the second network that is external to the first network to the resource that is internal to the first networks, 
wherein the computing system is in the second network that is external to the first network.

13. (Previously Presented) The method in accordance with Claim 12, the identifier being a first identifier, the internal network address being a first internal network address, the resource being a first resource, the external uniform resource locator being a first uniform resource locator being a first uniform resource locator, the method further comprising: 
accessing a second identifier that is resolvable, using the internal domain name server, to a second internal network address of a second resource within the first network, but the second identifier not being externally resolvable to that second resource using an external domain name server; 
automatically determining that an external uniform resource locator is to be generated using the second identifier; 
in response to the determination that an external uniform resource locator is to be generated using the second identifier, generating a second external uniform resource locator that is structured so as to be externally resolved to the server computing system, the server computing system being configured to: 
determine the second identifier from the second external uniform resource locator, 

if the attempt is successful, provide the second resource to an entity that caused the second external uniform resource locator to be accessed; and 
providing the second external uniform resource locator so that the second external uniform resource locator is to be accessed to obtain access from external to the internal network to the second resource that is internal to the internal network.

14. (Previously Presented) The method in accordance with Claim 12, the internal network being a first network, the internal domain name server being a first internal domain name server, the identifier being a first identifier, the internal network address being a first internal network address, the resource being a first resource, the external uniform resource locator being a first uniform resource locator, the method further comprising: 
accessing a second identifier that is resolvable, using a second internal domain name server within a second network, to a second internal network address of a second resource within the second network, but the second identifier not being externally resolvable to that second resource using an external domain name server; 
automatically determining that an external uniform resource locator is to be generated using the second identifier; 
in response to the determination that an external uniform resource locator is to be generated using the second identifier, generating a second external uniform resource locator that is structured so as to be externally resolved to the server computing system, is the server computing system being configured to:
determine the second identifier from the second external uniform resource locator, 
attempt to utilize the second internal domain name server to resolve the second identifier to the second internal network address of the second resource, and 
if the attempt is successful, provide the second resource to an entity that caused the second external uniform resource locator to be accessed; and 
providing the second external uniform resource locator so that the second external uniform resource locator to be accessed to obtain access from external to the second network to the second resource that is internal to the second network.

15. (Original) The method in accordance with Claim 12, wherein the automatic determination that an external uniform resource locator is to be generated is performed by pattern matching on the accessed identifier.

16. (Original) The method in accordance with Claim 12, wherein the generation of the external uniform resource locator from the identifier is performed using rules.

17. (Original) The method in accordance with Claim 16, the rules comprising using a predetermined domain name that matches the server computing system.

18. (Original) The method in accordance with Claim 17, the rules comprising using the identifier in a path of the external uniform resource locator.

19. (Previously Presented) The method in accordance with Claim 17, the rules comprising using the identifier as a parameter of the external uniform resource locator, the generated external uniform resource locator including a network identifier that identifies the second network.

20. (Currently Amended) A computer program product comprising one or more hardware storage devices having stored thereon computer-executable instructions that are structured such that, when the computer-executable instructions are executed by one or more processors of a computing system, the computer-executable instructions cause the computing system to perform at least: 
receive an internal uniform resource locator from a client computing system via a second network, wherein the internal uniform resource locator is resolvable, using an internal domain name server within a first network, to an internal network address of a resource within the first network, but the internal uniform resource locator not being resolvable to that resource using an external domain name server; 
automatically determine that an external uniform resource locator is to be generated using the internal uniform resource locator; 

send the external uniform resource locator to the client computing system via [[a]]the second network that is external to the first network, causing the client computing system to associate the external uniform resource locator with the internal uniform resource locator, so that the external uniform resource locator is accessed to obtain access from the second network that is external to the first network to the resource that is addressed by the internal uniform resource locator in the first network, 
wherein the computing system is in the second network that is external to the first network.



Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445